Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 1 of 10 Pageid#: 680




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 2:19CR00003-001
                                                )
v.                                              )             OPINION
                                                )
BILLY WAYNE PAGE,                               )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      S. Cagle Juhan, Assistant United States Attorney, Charlottesville, Virginia,
for United States; Billy Wayne Page, Pro Se Defendant.

      The defendant has filed a pro se motion seeking to vacate his sentence under

28 U.S.C. § 2255. He argues that his counsel rendered ineffective assistance by

failing to object to the imposition of his sentence which varied above the guidelines

range. The United States has filed a motion to dismiss. For the reasons stated, I will

grant the motion to dismiss and dismiss the § 2255 motion.

                                          I.

      The defendant, Billy Wayne Page, pleaded guilty to possessing a firearm

while being a convicted felon, in violation of 18 U.S.C. § 922(g). Police discovered

a firearm underneath a bed at Page’s residence when they arrived to investigate calls

stating that prowlers were attempting to enter and shining flashlights inside the

home. Page consented to the search that resulted in the discovery of the firearm.
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 2 of 10 Pageid#: 681




After the government charged both with illegal possession of the weapon, Page

eventually admitted that it was his, and he entered into a written Plea Agreement.

      The Presentence Investigation Report (“PSR”) calculated that Page had a

Criminal History Category of III and a Total Offense Level of 12, which yielded a

custody range of 15 to 21 months under the advisory sentencing guidelines. The

total offense level reflected a two-level reduction for acceptance of responsibility

and a two-level increase for obstruction of justice. Page’s prior convictions for theft,

violent assault, drug, and firearms charges were not used when calculating his

Criminal History Category because those offenses occurred more than 15 years prior

to the present offense. Page had been incarcerated during much of that period of

time, since he had been sentenced by this court in 2004 for unlawful possession of a

firearm to 120 months custody and had violated his post-custody supervision three

times, receiving additional prison sentences each time. The PSR suggested that

Page’s underrepresented criminal history could warrant an upward departure, PSR ¶

103, ECF No. 68, and it also noted that considering just punishment and adequate

deterrence, among other factors, could warrant a variance above the guidelines

range, id. at ¶ 104.

      Consistent with the PSR’s comments, the government filed a motion for an

upward variance or departure. Mot., ECF No. 65. The government argued that a

sentence above the guidelines range was necessary to comply with the § 3553(a)


                                          -2-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 3 of 10 Pageid#: 682




factors considering the nature of the offense and Page’s history of committing crimes

and then lying to avoid responsibility. Specifically, the government argued a

sentence closer to the 10-year statutory maximum for the § 922(g) violation was

appropriate. Page’s counsel submitted an opposition, arguing that I should consider

as a mitigating factor that Page obtained the firearm to protect himself and Meade,

and impose a sentence at the bottom of the guidelines range. Sent’g Mem. 2, ECF

No. 69.

      At the sentencing hearing, I found the PSR’s guidelines calculations to be

correct. Neither party objected. The parties then presented argument and testimony

regarding the government’s motion. The government focused on Page’s history and

characteristics, which it argued required a sentence above the guidelines range.

Page’s probation officer testified that Page was considered a “high-risk” person who

had repeatedly violated the conditions of his supervised release and would routinely

“use individuals to get things that he wants,” and “manipulate [the probation] office

. . . b[]y trying to talk his way out of things.” Sent’g Tr. 5–6, ECF No. 77. With

regard to this offense, Meade testified that Page instructed her to tell police that the

gun was hers. After being arrested, the government asserted that Page threatened

to murder Meade’s lover, and coaxed a neighbor to adopt the false narrative that the

neighbor gave Meade the gun. Page also attempted to offer the government false

information to obtain cooperation credit for this offense. Based on this evidence the


                                          -3-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 4 of 10 Pageid#: 683




government argued that a sentence above the guidelines range was sufficient but

“not greater than necessary to further the 3553(a) factors,” because Page’s

“characteristics, his offense conduct, and the way he’s conducted himself since being

arrested . . . indicates that he is someone that does not care to abide by the law.” Id.

at 34, 36.

      Page and his counsel countered at the sentencing hearing that a custodial term

above the guidelines range was unnecessary because it had been three years since

Page’s last supervised release violation, and this was simply a one-off crime to

protect himself. However, Page also admitted that he had lied each time he had

previously come before the court to answer for criminal charges.

      I found that a sentence above the guidelines range for the § 922(g) violation

was appropriate and necessary to meet the goals of the 3553(a) factors considering

the serious nature of this crime and Page’s history of unlawful behavior and

dishonesty. I concluded that it was a “serious” crime for “Mr. Page to get a firearm

with his history and under the circumstances.” Id. at 44. I further found that the

defendant’s persistent criminal activity and lengthy prison sentences “indicates that

it’s very difficult for him to remain law abiding.” Id. at 45. I took Page’s arguments

regarding his newfound law-abiding disposition and that he had only obtained this

firearm for protection “with a grain of salt,” because I found that Page’s “credibility

is seriously harmed by his past.” Id. at 43, 44. He had recently violated his


                                          -4-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 5 of 10 Pageid#: 684




supervised release three times in a four-year period. Also, his admission that he

“lied about [this crime] in terms of trying to get people to come up with defenses for

him; it wasn’t his gun and so forth, all indicate to me that his history and

characteristics justify a sentence above a guidelines range.” Id. at 45. For those

reasons, I varied above the guidelines range of 15-21 months for the § 922(g)

violation and imposed a 60-month term of imprisonment.

      Page argues that his attorney rendered ineffective assistance of counsel during

sentencing for the § 922(g) violation by failing to object to three identifiable issues.

Page asserts his counsel should have objected to my failure to specify whether I was

granting an upward departure or upward variance. Page also argues his counsel was

deficient for not objecting to the lack of notice that an upward variance was at issue.

Finally, Page contends that the 60-month sentence that I imposed was greater than

necessary to comply with the § 3553(a) factors. The government has moved to

dismiss. The motion has been briefed and is ripe for decision.

                                          II.

      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the United

States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

that “the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of


                                          -5-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 6 of 10 Pageid#: 685




proving grounds for a collateral attack by a preponderance of the evidence. Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958). “[V]ague and conclusory

allegations contained in a § 2255 petition may be disposed of without further

investigation by the District Court.” United States v. Dyess, 730 F.3d 354, 359 (4th

Cir. 2013) (citation omitted).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance.   Strickland v. Washington, 466 U.S. 668, 687 (1984).          Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687.

                                         III.

      A sentence must be procedurally and substantively reasonable. Gall v. United

States, 552 U.S. 38, 51 (2007). A sentence is procedurally reasonable if a district

judge committed no “procedural error, such as improperly calculating the Guidelines

range.” United States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020). To meet the

procedural reasonableness standard a court must also “conduct an ‘individualized


                                          -6-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 7 of 10 Pageid#: 686




assessment’ of the facts and arguments presented and impose an appropriate

sentence.” Id. (citation omitted). It “must explain the sentence chosen, and “provide

some indication [ ] that the court considered the § 3553(a) factors and applied them

to the particular defendant, and also that it considered a defendant’s nonfrivolous

arguments for a lower sentence.” Id. at 212–13 (citations omitted).

      A variance is substantively reasonable if the sentencing court acted within its

discretion “in concluding that the sentence it chose satisfied the standards set forth

in § 3553(a).” Id. at 212 (internal quotation marks and citation omitted). Indeed,

“district courts have extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors,” and the reasonableness of sentences are

reviewed under an abuse-of-discretion standard. Id. at 215 (citation omitted).

“[T]hat a variance sentence deviates, even significantly, from the Guidelines range

does not alone render it presumptively unreasonable.” Id. (internal quotation marks

and citation omitted).    The substantive reasonableness of a variance turns on

whether, after “giv[ing] due deference to the district court’s decision . . . the §

3553(a) factors, on a whole, justify the extent of the variance.” Gall, 552 U.S. at 51.

      Page argues that his attorney rendered deficient performance by failing to

object and argues that his sentence was substantively unreasonable and without

proper notice. But Page has not shown the sentence to be substantively unreasonable

or that notice was required. He has not shown deficient performance.


                                          -7-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 8 of 10 Pageid#: 687




                                         A.

      Page’s counsel did not render deficient performance in failing to object and

seek clarification on which type of deviation I was imposing, because I indicated at

the sentencing hearing that I was imposing a variance. “[A] variance occurs where

the sentencing judge imposes a sentence above or below the otherwise properly

calculated final sentencing range based on application of the other statutory factors

in 18 U.S.C. § 3553(a),” whereas “[a] departure is a change from the final sentencing

range computed by examining the provisions of the Guidelines themselves.” United

States v. Sullivan, 756 F. App’x 272, 278 n.2 (4th Cir. 2018) (unpublished) (internal

quotation marks and citation omitted). At the sentencing hearing, I stated that Page’s

“history and characteristics justify a sentence above a guideline range.” Sent’g Tr.

45, ECF No. 77 (emphasis added). I also selected the box for “variance” rather than

“departure” on the Judgment’s Statement of Reasons, and indicated the reason being

“[t]he history and characteristics of the defendant pursuant to 18 U.S.C. §

3553(a)(1).” ECF No. 76. Page has not shown how this was insufficient.

      In any event, a sentencing judge need not specify or correctly categorize

whether the deviation he granted was a variance or a departure. See e.g., United

States v. Spencer, 848 F.3d 324, 328 (4th Cir. 2017) (upholding sentence

mischaracterized as an upward departure where the sentencing judge’s “reasoning




                                         -8-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 9 of 10 Pageid#: 688




— resting on the § 3553(a) factors rather than a departure provision — supported a

variance”). This argument lacks merit.

                                         B.

      Nor did the silence of Page’s counsel on the issue of notice constitute deficient

performance, because “when the sentencing court varies from the Guidelines range,

the notice requirement does not apply.” United States v. Perez, 528 F. App’x 319,

321 (4th Cir. 2013) (unpublished).

                                         C.

      Finally, Page has not shown that his attorney’s failure to object to the

substantive reasonableness of the sentence was deficient performance, because he

has not shown that an objection was warranted at all. Indeed, Page has not met his

burden to demonstrate that “the § 3553(a) factors, on a whole,” did not “justify the

extent of the variance.” Gall, 552 U.S. at 51.

      When imposing the upward variance, I explained why a sentence above the

guidelines range was required to comply with factors 18 U.S.C. § 3553(a)(1), 2(A),

and 2(B) in this case. I considered the “circumstances,” and found that it was a

“serious” offense “based on [Page’s] history for him to obtain a firearm.” Sent’g Tr.

44, ECF No. 77. I also stated that a sentence above the guidelines range was

necessary to deter Page, because his “history full of crime” and untruthfulness

“indicates that it’s very difficult for him to remain law abiding.” Id. at 45. Thus,


                                         -9-
Case 2:19-cr-00003-JPJ Document 112 Filed 12/14/20 Page 10 of 10 Pageid#: 689




the failure of Page’s counsel to object to the excessiveness of the variance was not

deficient performance because the variance was properly supported by a discussion

of the § 3553(a) factors and an individualized rationale. Nance, 957 F.3d at 215–16

(affirming 123-month variance because the district court’s individualized

assessment of defendant and conduct in light of 3553(a) factors did not make

divergence unreasonable); United States v. Rivera-Santana, 668 F.3d 95, 106 (4th

Cir. 2012) (affirming 90-month variance where district court gave “individualized

assessment . . . in light of the § 3553(a) factors”); United States v. Diosdado-Star,

630 F.3d 359, 367 (4th Cir. 2011) (affirming sentence six years above advisory range

where court adequately explained variance under § 3553(a) factors).

      Without demonstrating that his attorney’s alleged errors constituted deficient

performance, Page has not carried his burden to show that he received ineffective

assistance of counsel. Strickland, 466 U.S. at 687. Any reference to vague,

unspecified allegations of ineffective assistance in the motion are waived. Dyess,

730 F.3d at 359.

                                        IV.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered herewith.

                                               DATED: December 14, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
                                        -10-
